DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 07/28/2021.  Claims 1-4, 12-15, 21-26, 29-36, and 38-39 are pending.
Election/Restrictions
Applicant’s election without traverse of Species IX. (Figs. 9A-9B) in the reply filed on
06/15/2020 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities: Line 1 states, “…wherein a the plurality…”  It is submitted that the term “a” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 31 states: “…when the tube retainer is in a free flow state and the connector couples the medical tubing organizer to the structure…”  Fig. 9A appears to show when the tube retainer is in a free flow state, whereas Fig. 9B appears to show when the connector couples the medical tubing organizer to the structure.  These figures show two different states of the claimed invention, and fail to disclose where the connector couples the medical tubing organizer to the structure, while the tube retainer is in a free flow state.  The Examiner recommends that the Applicant delete the statement: “and the connector couples the medical tubing organizer to the structure,” for clarity.  For Examination purposes, the claim will be interpreted as reflecting this change.
	Claim 37 states: “…when the connector couples the medical tubing organizer to the structure and the tube retainer is in the retention state, the tube retainer is positioned between the structure and the medical tube.”  Fig. 9B appears to depict the condition when the connector couples the medical tubing organizer to the structure, and the tube retainer is in the retention state.  However, it appears that structure would fit within the opening between the elongated member 974 and the projections 960, which would mean that the medical tubing would be positioned between the tube retainer and the elongated member.  For Examination purposes, the claim will be interpreted as reflecting this change.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-4, 12-15, 21-26, 29-33, 35, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogueli et al. (U.S. Pat. 9638354) in view of Hoek (U.S. Pat. 8998151).
	Regarding claims 1-2 and 21, Ogueli discloses a tubing organizer 10 comprising: a base 22,42 defining a longitudinal direction (extending from end 64 to end 66), a lateral direction (as seen in Fig. 1 below) being defined as substantially orthogonal to the longitudinal direction, and a vertical direction (height extending perpendicularly upward, from surface 46) being defined as substantially orthogonal to the longitudinal and lateral directions (as seen in Fig. 1 below); a strap/elongated member 12 coupled to the base 22,42; and a connector 56,58 positioned on the base 22,42 for selectively coupling the tubing organizer 10 to a structure 14.  
	With regards to claims 1-2 and 21, Ogueli is discussed above, but fails to teach a tube retainer that adjusts between a free flow state, and a retention state.  Hoek teaches a tube retainer 10 positioned on a base 12, and configured to receive a tube 32 that extends along the lateral direction (as seen in Fig. 2), the tube retainer 10 including a plurality of projections 28, each projection 28 having a connected end (as seen in Fig. 1 below) and a free end 34, the free ends 34 of the projections configured to move relative to each other for adjusting the tube retainer 10 (see discussion in col. 6, lines 22-25); and a gap 36 between the at least one of the plurality of projections 28 and the adjacent one of the plurality of projections 28, the gap 36 configured to receive the tube 32 (as seen in Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tube retainer on the base of the tubing organizer of Ogueli, in order to provide tabs which are controllably bendable, thereby facilitating releasable insertion of cables into cable channels such that the cables are retained during 10 (of Hoek) to adjust between a free flow state and a plurality of retention states, where, in the free flow state, the tube retainer 10 is configured to enable movement of the tube 32 in the lateral direction and resist movement in the longitudinal direction (as seen in Fig. 8), where, in the plurality of retention states, the tube retainer 10 is configured to resist movement in the lateral, longitudinal, and vertical directions (as seen in Fig. 2), and each retention state of the plurality of retention states is associated with a respective level of resistance to lateral movement of the medical tube 32, where respective free ends of adjacent projections 28 of the plurality of projections 28 are configured to move closer together along the longitudinal direction 4and to contact one another to adjust from the free flow state to one of the plurality of retention states (via the flexible nature of the tube retainer 10, as disclosed in col. 6, lines 22-25), and where the respective free ends 34 of the adjacent projections 28 are configured to move further away from each other along the longitudinal direction to adjust from the one of the plurality of retention states to the free flow state; where the base 22,42 (of Ogueli) and the tube retainer 10 (of Hoek) are arranged such that, when the connector 56,58 (of Ogueli) couples the tubing organizer 10 to the structure 14 and the tube retainer 10 (of Hoek) is in the retention state, the tube retainer 10 is positioned between the structure 14 and the tube, and when the connector 56,58 couples the tubing organizer 10 to the structure 14 and the tube retainer 10 (of Hoek) is in the free state, the gap 36 opens in an outward facing direction away from the structure (as seen in Fig. 8 of Hoek).
36 is a first gap 36 of a plurality of gaps 36 (as seen in Fig. 1), where each gap 36 is defined by a set of the plurality of projections 28 define gaps 36 between the adjacent projections 28 of the plurality of projections 28, and where each gap 36 is configured to receive the medical tube 32, and where the tube retainer 10 is adjustable between the free flow state and the plurality of retention states when respective free ends 34 of sets of the adjacent projections 28 move relative to one another to alter the gaps 36 (as seen in Fig. 8).  
Regarding claims 4 and 23, Hoek teaches the tubing organizer, where the tube retainer 10 is in the free flow state when the gaps 36 between the sets of adjacent projections 28 are at a first size, and where the tube retainer 10 is in the one of the plurality of the retention states when the gaps 36 between projections 28 are at a second size narrower than the first size (compare size of gaps 36 shown in Fig. 8).
Regarding claim 12, Ogueli teaches the tubing organizer 10, where the connector 56,58 includes at least one selected from the group of a hook and loop fastener and a strap (as discussed in col. 2, lines 44-45), the connector 56,58 is configured to detachably couple to the structure 14 (as discussed in col. 2, lines 40-41).
Regarding claim 26, Hoek teaches the tubing organizer, where, while in the free flow state, a first gap 36 of the gaps 36 has a first size to accommodate the tube 32 and a second gap 36 of the gaps 36 has a second size that is different than the first size to accommodate a second medical tube 36 that is a different size than the medical tube (compare sizes of gaps 36, as seen in Fig. 8).  
36 between the at least one of the plurality of projections 28 and the adjacent one of the plurality of projections 28, the gap 36 is configured to receive the tube 32, where, when the tube retainer 10 is in the retention state, the strap/elongated member 12 (of Ogueli) extends in the longitudinal direction from a first end 20 of the base 12 over the gap 36 and the top of the base 22,42.  
Regarding claim 30, Ogueli and Hoek teach the tubing organizer 10, where the base 22,42 and the tube retainer 10 are arranged such that, when the connector 56,58 couples the tubing organizer 10 to the structure 14 (of Ogueli) and the tube retainer 10 is in the retention state, the tube retainer 10 is positioned between the structure 14 and the tube 32.  
Regarding claim 31, Ogueli and Hoek teach the tubing organizer 10, where the base 22,42 includes a bottom side (see 22) that is opposite the top (see 42), and where, when the tube retainer 10 (of Hoek) is in a free flow state and the connector 56,58 (of Ogueli) couples the tubing organizer 10 to the structure 14, the gap 36 (of Hoek) opens in an outward facing direction away from the structure and the bottom side 22.  
Regarding claim 32, Ogueli and Hoek teach the tubing organizer 10, where the base 22,42 includes a bottom side (see 22) that is opposite the top (see 42), and where, when the connector 56,58 (of Ogueli) couples the tubing organizer 10 to the structure 14, the bottom side 22 is structure-facing and the free ends 34 (of Hoek) are projecting outward away from the structure 14 and the bottom side 22.  
Regarding claim 33, Ogueli and Hoek teach the tubing organizer 10, further comprising: a gap 36 between the at least one of the plurality of projections 28 and the adjacent one of the 28, the gap 36 configured to receive the tube 32, where the retention state is one a plurality of retention states of the tube retainer 10, and each retention state is associated with a respective level of resistance to lateral movement of the medical tube 32, and where the tube retainer 10 adjusts between the free flow and the plurality of retention states based on an amount of movement of the elongated member 12 (of Ogueli) relative to the plurality of projections 28.  
Regarding claim 39, Hoek teaches the tubing organizer, where respective free ends 34 of adjacent projections 28 of the plurality of projections 28 have respective flat abutting surface portions to contact one another when in the one of the plurality of retention states, and where adjacent projections 28 of the plurality of projections 28 have respective curved tube receiving surface portions spaced apart from one another when in the one of the plurality of retention states (see Fig. 21 below).  The Examiner notes that Hoek discloses multiple embodiments of his cable organizer (as shown in Figs. 19-30, and discussed in col. 5, line 66 through col. 6, line 1), which provide different shaped components while maintaining the function of securing tubes 32.  


    PNG
    media_image1.png
    548
    596
    media_image1.png
    Greyscale



 

    PNG
    media_image2.png
    351
    513
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    417
    390
    media_image3.png
    Greyscale

. 
Claims 34, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogueli and Hoek, as applied to claims 1, 13, and 21 above, and further in view of Winchester (U.S. Pub. 20070114339).
	Regarding claims 34 and 38, Ogueli and Hoek are discussed above, and fail to explicitly teach the tubing organizer, where each of the plurality of projections 28 has an elongated shape extending away from the base 12 such that each projection 28 has a height in the vertical direction that is greater than a width in the longitudinal direction.  Winchester teaches a tubing holder having a base 3 having projections 17 which extend from the upper surface of the base 3, where the projections have an elongated shape extending away from the base 3 such that each projection 17 has a height L2 in the vertical direction that is greater than a width T in the longitudinal direction (as seen in Fig. 2A).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hoek’s projections to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 
Concerning method claim 36, in view of the structure disclosed by Hoek, Nishtala, and Winchester above, the method of operating the device would have been obvious, since Hoek, Nishtala, and Winchester’s tubing organizer provides the same structure as the device described in the specification. The Examiner submits that it can be assumed that the device of Hoek, Nishtala, and Winchester is capable of performing the claimed process.
Response to Arguments
	Regarding the Applicants arguments filed on 07/28/2021, the Examiner submits that although the scope of the arguments concerning the “connector” and “strap” being separate elements, the specification still remains unclear.  On pg. 12, the Applicant provides the following supporting paragraphs:
"With reference to FIGS. 9A-9B, the tube retainer 930 includes a bendable body 970 and an elongated member 974 extending from a side of the body 970. A top side 978 of the body 970 defines the plurality of projections 960, which extend away from a base 920. In some embodiments, a connector, similar to the connector 42
"As previously described, FIG. 17 illustrates the pad 50 coupled to the structure 18 via the connector 40 (e.g., strap 44). The pad 50 further includes the fastener 42 for attaching the pad 50 to a hook and loop fastener on the bottom side 28 of the base 20.  In other embodiments, the pad 50 may include other connectors 40 as described above.  Furthermore, the pad 50 may be attached to the base 20 using an adhesive. The structure 18 may be a limb (e.g., arm) of a patient such that the medical tubing organizer 10 may be positioned on the patient. 
Although a connector may not have been discussed with respect to each embodiment above, a connector is provided on each of the various medical tube organizers described above, at least in some embodiments, to secure the medical tube organizers to the structure 18. The connector may be attached to one of the sides of the bases (e.g., of the base 120, 220, etc.) of these medical tube organizers and may be formed by one or more straps (see the connector 40, FIG. 1A, a hook and loop fastener for engaging a hook and loop fastener on the structure 18 (see the connector 1440, FIG. 14B)), 
adhesive, suction cups or the like." Paragraphs [0097] - [0098] (Emphasis added).

As noted above, the Examiner understands the scope of Applicant’s arguments, and has therefore withdrawn the rejections in view of Hoek in view of Nishtala.  However, as noted above, the Applicant discloses different reference numerals for the connector, and further, different elements for reference numeral 42.  Correction is requested and recommended.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 6843399 to Garcia, 4759963 to Uso, Jr. et al., 5237769 to Navarro, and 9638354 to Ogueli et al., teach organizers for cylindrical objects, having connectors for securing the organizers to external structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        28-Oct-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632